Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 10, 22, and 55 of the specification, “methyldynetris” should be “methylidynetris”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 of claim 1, “methyldynetris” should be “methylidynetris”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Field (U.S. Pat. No. 5,302,627) in view of Nakajima (U.S. PG Pub. No. 2012/0026501).
In column 2 lines 35-46 Field discloses a photocurable (ultraviolet radiation curable) composition comprising a dye with a visible color, where the color changes upon exposure to UV radiation. In column 4 lines 13-16 Field discloses that the compositions can be silicone compositions, meeting the limitations of the photocurable silicone as recited in claim 1. In column 4 lines 36-47 Field discloses that the composition comprises an alkenyl-containing polymethylsiloxane and a mercaptoalkyl-containing polyorganosiloxane. In column 4 lines 48-57, Field discloses that the silicone composition comprises an alkenyl-containing polymethylsiloxane, where the alkenyl group comprises 3 to 9 carbon atoms (x is 0 or 1 to 6 in the alkenyl group of column 4 lines 54-55 of Field). Up to 4 mol% of the units in the alkenyl-containing polymethylsiloxane are alkenyl-containing units, leading to polymethylsiloxanes having at least two alkenyl groups per molecule, meeting the limitations of component (A) of claim 3. In column 5 lines 3-15 Field indicates that the mercaptoalkyl-containing polyorganosiloxane has at least two mercaptoalkyl groups per molecule, as recited in component (B) of claim 1. In column 5 lines 15-19 Field discloses that the ratio of mercapto groups to alkenyl groups in the composition is 1 or less, overlapping the range recited in claim 3. From column 3 line 64 through column 4 line 9 and in column 5 line 52-67 Field discloses that the composition comprises a photoinitiator, as recited in component (C) of claim 3. As the components of the compositions of Field meet the limitations of the claimed components, they are considered curable by an ene-thiol reaction, as recited in claim 2. 
In column 6 lines 1-9 Field discloses that the composition comprises stabilizers including 2,6-di-t-butyl-p-methylphenol (BHT), while meets the limitations of the photostabilizer of claim 4, in accordance with the disclosure in paragraph 37 of the current specification. Field discloses that the stabilizer is present in an amount of about 1% by weight, within the range recited in claim 4. 
The difference between Field and the currently presented claims is that Field does not disclose the specific dyes recited in claim 1.
Nakajima, in paragraph 1, discloses a method for evaluating the cure degree of an active energy ray-curable resin composition, and in paragraph 54 discloses that the active energy ray can be a UV ray. In paragraph 55 Nakajima discloses that the composition comprises a leuco dye, and in paragraph 68 Nakajima discloses that the leuco dye can be leuco crystal violet, which is 4,4′,4′′-methylidynetris(N,N-dimethylaniline), as recited in claim 1. In paragraphs 26-27 Nakajima discloses that the leuco dye changes color as the composition is irradiated, indicating the amount of curing of the composition. The inclusion of the leuco crystal violet of Nakajima in the composition of Field meets the limitations of claims 1-4.
It would have been obvious to one of ordinary skill in the art to include the leuco crystal violet of Nakajima in the composition of Field, in order to indicate the degree of curing in the composition of Field, noting that while Field discloses dyes having a visible color, the leuco dyes of Nakajima achieve the same effect desired by Field of changing color to indicate curing of a UV-curable composition.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2018/223365 A1) in view of Nakajima.
In paragraph 6 Chen discloses a photocurable (UV curable) silicone composition, as recited in claim 1, comprising an alkenyl-containing organopolysiloxane corresponding to component (A) of claim 3, a mercapto-functional organopolysiloxane that comprises 2 or more mercapto groups per molecule, corresponding to component (B) of claim 3, and a photoinitiator, as recited in component (C) of claim 3. As the components of the compositions of Chen meet the limitations of the claimed components, they are considered curable by an ene-thiol reaction, as recited in claim 2. In paragraphs 7, 28, 31, and 34 Chen discloses that the composition can comprise an organopolysiloxane meeting the limitations of claim 5, and a silica meeting the limitations of the filler of claim 6, in amounts overlapping the ranges recited in claims 5-6. In paragraphs 6-7 and 23 Chen discloses that the composition comprises a pigment, but does not disclose the specific claimed pigments.
Nakajima, in paragraph 1, discloses a method for evaluating the cure degree of an active energy ray-curable resin composition, and in paragraph 54 discloses that the active energy ray can be a UV ray. In paragraph 55 Nakajima discloses that the composition comprises a leuco dye, and in paragraph 68 Nakajima discloses that the leuco dye can be leuco crystal violet, which is 4,4′,4′′-methylidynetris(N,N-dimethylaniline), as recited in claim 1. In paragraphs 26-27 Nakajima discloses that the leuco dye changes color as the composition is irradiated, indicating the amount of curing of the composition. The inclusion of the leuco crystal violet of Nakajima in the composition of Chen meets the limitations of claims 1-3 and 5-6.
It would have been obvious to one of ordinary skill in the art to include the leuco crystal violet of Nakajima in the composition of Chen, in order to indicate the degree of curing in the composition of Chen.

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakajima as applied to claims 1-6 above, and further in view of Lee (U.S. Pat. No. 4,923,754).
The discussion of Chen and Nakajima in paragraph 9 above is incorporated here by reference. Chen and Nakajima disclose a composition meeting the limitations of claim 3, and comprising the components (F) and (G) of claims 7-8, but do not disclose the inclusion of a photostabilizer.
Lee, in column 1 lines 12-14, discloses a photocurable (UV-curable) silicone composition. In column 3 lines 8-13 Lee disclosers that the composition comprises an alkenyl functional polydiorganosiloxaner and a mercapto functional crosslinker, which Lee discloses in column 5 lines 17-18 can be a mercapto functional polyorganosiloxane. The compositions of Lee are therefore similar to those of Chen. Lee discloses that the composition further comprises a stabilizer, and in column 7 lines 47-48 Lee discloses that the stabilizer can be 2,6-di-t-butyl-p-methylphenol (BHT), which meets the limitations of the photostabilizer of claim 4, in accordance with the disclosure of paragraph 37 of the current specification. In column 7 lines 50-52 Lee discloses that the stabilizer is preferably present in an amount of 0 to 1% by weight, preferably 0.01 to 0.1% by weight of the composition, overlapping the range recited in claim 4. The inclusion of the BHT of Lee in the composition of Chen and Nakajima produces a composition meeting the limitations of claims 4 and 7-8.
It would have been obvious to one of ordinary skill in the art to include the BHT of Lee in the composition of Chen and Nakajima in order to improve the stability of the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771